PER CURIAM.
We previously affirmed the summary denial of the Appellant’s motion to correct illegal sentence, filed pursuant to Florida Rules of Criminal Procedure 3.800(a).
Appellant has made numerous filings in this Court relating to his convictions in case 1999-12350-CFA, including 4 prior post-conviction appeals. He has failed to obtain relief in any of the prior post-conviction appeals. Due to Appellant’s apparent abuse of the legal process by his repeated, frivolous pro se filings attacking his conviction and sentence, this Court issued an order directing him to show cause why he should not be prohibited from future pro se filings. See State v. Spencer, 751 So.2d 47, 48 (Fla. 1999). Appellant’s response to the show cause order does not provide a legal basis to prohibit the imposition of sanctions.
Therefore, because Appellant’s repeated attacks on his judgment and sentence have become an abuse of the legal process, we hold that he is barred from future pro se filings in this Court concerning Duval County Court Case Number 1999-12350-CFA. The Clerk of the Court is directed not to accept any future filings concerning this case unless they are filed by a member in good standing of The Florida Bar.
AFFIRMED.
WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.